



Exhibit 10.6
Notice of Grant of
Restricted Stock Units, Incentive Stock Options and Nonqualified Stock Options
[Name]

Subject to the terms and conditions of the 2017 Equity Incentive Plan (the
“Plan”), the Award Agreements, and Summary of Performance Objectives
accompanying this Notice, you have been granted awards of Restricted Stock
Units, Incentive Stock Options, and Nonqualified Stock Options (“Awards”) as
follows:
Grant Date:
January 10, 2018
Number of Shares:
Your Awards consist of the following:
          Restricted Stock Units (each a “Unit”)1
          Restricted Stock Units (ROIC) (each a “Unit”)2
          Restricted Stock Units (EPS) (each a “Unit”)3
          Incentive Stock Options (ISO) (each an “Option”)
          Nonqualified Stock Options (NQSO) (each an “Option”)
Vesting Schedule:
Your Units and Options will be subject to vesting on the third anniversary of
the Grant Date.
Settlement:
Your Awards of Units will be settled in Shares, the number of which will depend
on whether the terms and conditions described in the Award Agreement, the
Summary of Performance Objectives, this Notice of Grant, and the Plan are
satisfied. Payment for Shares purchased upon the exercise of Options may be made
in cash, by tendering previously acquired Shares, by cashless exercise
(including by withholding Shares deliverable upon exercise or through a
broker-assisted arrangement to the extent permitted by applicable law), or by a
combination of these methods.

This Notice of Grant, the Award Agreement and the Summary of Performance
Objectives describe your Awards and the terms and conditions of your Awards. To
ensure you fully understand these terms and conditions, you should:
•
Read the Plans carefully to ensure you understand how the Plans works; and

•
Read this Notice of Grant and the corresponding Award Agreements and Summary of
Performance Objectives carefully to ensure you understand the nature of your
Awards and what you must do to earn them.

You may contact Katie Pickle, Global Total Rewards Senior Manager, by telephone
((713) 705-0428) or email (Katie.Pickle@aschulman.com) if you have any questions
about your Awards or the Award Agreements.






















__________________________________________
1 Determined by (i) multiplying $[______] (the target dollar amount used to
determine your total Awards for fiscal year 2018) by .25, and (ii) dividing the
result in (i) by $37.16, the average reported closing price of a Share during
the 30-day period ending on the last trading day prior to the Grant Date. The
resulting number of Units were rounded to the nearest multiple of 10.
2 Determined by multiplying the number of Restricted Stock Units determined in
note 1 times 2.
3 Determined by multiplying the number of Restricted Stock Units determined in
note 1 times 2.





